UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
JOHN PAUL CHARLTON,                       )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )                 Civil Action No. 08-0221 (PLF)
                                          )
MICHAEL B. DONLEY,                        )
 Secretary, United States Air Force,      )
                                          )
                          1
              Defendant.                  )
__________________________________________)


                                             ORDER

               For the reasons stated in the Memorandum Opinion issued this same day, it is

hereby

               ORDERED that Defendant’s Motion to Dismiss [4] is DENIED; and it is

               FURTHER ORDERED that on or before May 14, 2009, the parties shall meet,

confer, and file a joint report informing the Court how they wish to proceed with the matter,

including whether they wish to be referred to settlement discussions before a magistrate judge or

court appointed mediator, as well as a joint proposed schedule complying with the requirements

of Local Rule 16.3.

               SO ORDERED.

                                                     /s/_____________________________
                                                     PAUL L. FRIEDMAN
DATE: May 1, 2009                                    United States District Judge

         1
               The Court has substituted as the defendant Michael B. Donley, the current
Secretary of the Air Force, for former Secretary Michael W. Wynne pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure.